 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Robert Reish, et al.,                           No. CV-20-00555-PHX-DLR
10                  Appellants,                       ORDER
11    v.
12    Phoenix Heliparts Incorporated, et al.,
13                  Appellees.
14
15
16          Before the Court is Appellants’ motion to withdraw the reference, which is fully

17   briefed. (Docs. 2, 7, 8.) Appellants have not shown cause for the Court to withdraw the
18   reference to the bankruptcy court in order to conduct its own proceedings to determine the

19   value of 41FF. The bankruptcy court had jurisdiction to enter a final decision as to the

20   value of 41FF and it did so. Displeased with the bankruptcy court’s valuation, Appellants
21   would like a second bite at the apple. In seeking to withdraw the reference, they attempt
22   to collaterally attack the bankruptcy court’s determination. Even if withdrawal of the

23   reference were procedurally proper, conducting an evidentiary hearing anew would not be

24   an efficient use of judicial resources and would create undue delay and impose significant

25   costs on the parties. The Court will therefore deny Appellants’ motion. The Court will

26   also deny Appellees’ request for fees without prejudice but will permit them to reassert
27   their request in a manner that complies with LRCiv. 54.2. Accordingly,
28   //
 1         IT IS ORDERED that Appellants’ motion to withdraw the reference (Doc. 2) is
 2   DENIED. The Clerk of the Court is directed to terminate this matter.
 3         Dated this 9th day of April, 2020.
 4
 5
 6
 7
                                                 Douglas L. Rayes
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
